Case: 5:18-cv-01111-BYP Doc #: 31 Filed: 09/13/21 1 of 8. PageID #: 1400




 PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


 ANDREW G. PALMER,                                 )
                                                   )     CASE NO. 5:18-CV-01111
                 Petitioner,                       )
                                                   )
                 v.                                )     JUDGE BENITA Y. PEARSON
                                                   )
 DAVE MARQUIS, Warden,                             )
                                                   )     MEMORANDUM OF OPINION AND
                 Respondent.                       )     ORDER [Resolving ECF No. 30]
                                                   )



        Pending before the Court is Pro Se Petitioner Andrew G. Palmer’s Objections to the

 Report and Recommendation of the assigned magistrate judge. ECF No. 30. The case was

 referred to the magistrate judge for a Report and Recommendation pursuant to 28 U.S.C. § 636

 and Local Rule 72.2. The magistrate judge issued a Report (ECF No. 28) recommending that the

 Court deny the petition because Petitioner’s claims are either procedurally defaulted or lack merit

 under 28 U.S.C. § 2254. ECF No. 28 at PageID #: 1328.

        For the following reasons, Petitioner’s objections are overruled, the Report and

 Recommendation is adopted, and the petition is dismissed.

                                            I. Background

        The instant petition originates from Petitioner’s June 2016 conviction of drug possession

 and trafficking charges.1 Petitioner was sentenced to 30 months in prison. In July 2016,

 Petitioner appealed his conviction, arguing his Fourth Amendment rights were violated, the jury

        1
            There was also a related forfeiture count.
Case: 5:18-cv-01111-BYP Doc #: 31 Filed: 09/13/21 2 of 8. PageID #: 1401




 (5:18-CV-01111)

 was improperly instructed, and the forfeiture count should be overturned.2 In May 2017, the state

 appellate court affirmed the trial court. The following month, Petitioner appealed to the Ohio

 Supreme Court, raising the same arguments of his previous appeal. The Ohio Supreme Court

 declined to accept jurisdiction in September 2017.

         In July 2017, Petitioner sought to reopen his appeal by filing an application with the state

 appellate court. As support for this, Petitioner argued his Sixth Amendment Right to Counsel

 was violated because his appellate counsel failed to raise a series of arguments. The arguments

 were related to Petitioner’s Fourth Amendment rights, evidentiary issues, and the forfeiture

 count. Similar to his previous appeal, the state appellate court denied his application in

 September 2017 and the Ohio Supreme Court declined to exercise jurisdiction in December

 2017.

         In June 2017, Petitioner filed a motion with the state trial court to vacate his conviction,

 basing the challenge on Fourth Amendment violations, evidentiary issues, and ineffective

 assistance of trial counsel. The trial court denied it that same month. In July 2017, Petitioner

 appealed to the state appellate court raising similar Fourth Amendment, evidentiary, and

 ineffective assistance of counsel issues. The state appellate court denied the appeal in April

 2018. The next month, in May 2018, Petitioner appealed to the Ohio Supreme Court, again

 raising Fourth Amendment, evidentiary, and ineffective assistance of counsel issues. The Ohio

 Supreme Court did not accept jurisdiction.


         2
          Petitioner also filed a motion with the trial court to vacate his sentence in March
 2017, while his appeal was pending. The trial court denied it because his appeal was
 pending.

                                                   2
Case: 5:18-cv-01111-BYP Doc #: 31 Filed: 09/13/21 3 of 8. PageID #: 1402




 (5:18-CV-01111)

        In May 2018, prior to the Ohio Supreme Court’s decision, Petitioner filed the instant

 petition, asserting Eighteen Grounds for Relief, again focusing primarily on Fourth Amendment,

 evidentiary, ineffective assistance of counsel, and jury instruction issues. The magistrate judge

 ultimately concluded that Petitioner either defaulted or lacked merit on each ground for relief.3

        The Court has reviewed the record and Petitioner’s objections carefully. For the reasons

 set forth below, the Report and Recommendation is adopted, Petitioner’s objections are

 overruled, and the petition is dismissed.

        II. Standard of Review for a Magistrate Judge’s Report and Recommendation

        When objections have been made to the Report and Recommendation, the District Court

 standard of review is de novo. Fed. R. Civ. 72(b)(3). A district judge:

        must determine de novo any part of the magistrate judge’s disposition that has
        been properly objected to. The district judge may accept, reject, or modify the
        recommended disposition; receive further evidence; or return the matter to the
        magistrate judge with instructions.

 Id.

        Pursuant to 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death

 Penalty Act of 1996 (“AEDPA”), a writ of habeas corpus may not be granted unless the state

 court proceedings:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme
        Court of the United States; or



        3
          The Magistrate Judge concluded that Petitioner defaulted on Ground 4, 16, and
 18 and, on the remaining grounds, the Petitioner’s claim lacked merit. ECF No. 28 at
 PageID #: 1305.

                                                  3
Case: 5:18-cv-01111-BYP Doc #: 31 Filed: 09/13/21 4 of 8. PageID #: 1403




 (5:18-CV-01111)

        (2) resulted in a decision that was based on an unreasonable determination of the
        facts in light of the evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d)(1)-(2); see Harris v. Stovall, 212 F.3d 940, 942 (6th Cir. 2000).

        A federal court may review a state prisoner’s habeas petition only on the grounds that the

 challenged confinement violates the Constitution, laws or treaties of the United States. 28

 U.S.C. § 2254(a). A federal court may not issue a writ of habeas corpus “on the basis of a

 perceived error of state law.” Pulley v. Harris, 465 U.S. 37, 41 (1984); see Smith v. Sowders,

 848 F.2d 735, 738 (6th Cir. 1988). Because state courts are the final authority on

 state-law issues, the federal habeas court must defer to and is bound by the state court’s rulings

 on such matters. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is not the province of a

 federal habeas court to reexamine state-court determinations on state-law questions”); see also

 Cristini v. McKee, 526 F.3d 888, 897 (6th Cir. 2008) (“[A] violation of state law is not

 cognizable in federal habeas [] unless such error amounts to a fundamental miscarriage of justice

 or a violation of the right to due process in violation of the United States Constitution.”).

                                            III. Analysis

        A. Objection Numbers 1 – 2

        Petitioner claims that the magistrate judge and the state court conspired to violate

 Petitioner’s Right to Access to the courts by covering up police action and evidence. ECF No. 30

 at PageID #: 1332. Specifically, Petitioner alleges that the magistrate judge is (1) concealing the

 case from the public by not reporting decisions, namely the Report and Recommendation, and (2)

 not adjudicating the case on the merits. ECF No. 30 at PageID #: 1332, 1334.



                                                   4
Case: 5:18-cv-01111-BYP Doc #: 31 Filed: 09/13/21 5 of 8. PageID #: 1404




 (5:18-CV-01111)

        In support of his positions, Petitioner emphasizes (1) the state prosecutor’s inability to

 produce the search warrant at the suppression hearing prior to Petitioner’s trial and (2) the

 alleged forged signature on the search warrant, which was corroborated by expert review. ECF

 No. 30 at PageID #: 1332-1334, 1352-1360.

        While Petitioner makes reference to the record, he does not cite to any legal authority as

 support for his position that the magistrate judge and the state court conspired against him. Also,

 Petitioner’s claim was adjudicated on the merits, as he had a jury trial resulting in a verdict and

 sentence. Rice v. White, 660 F.3d 242, 257 (6th Cir. 2011) (stating that “[p]etitioner's claim was

 adjudicated on the merits in state court” given that Petitioner had a trial and was convicted.)

 Additionally, Reports and Recommendations are available on the court’s public docket and may

 be subject to review by a district judge. Moreover, this Order is such a review.

        Objection Numbers 1 and 2 are overruled.

        B. Objection Number 3

        Petitioner asserts that the magistrate judge abused his discretion when he failed to

 determine whether Petitioner was able to (1) expand the record with judicial notice, (2) conduct

 discovery, and (3) have a discovery hearing. ECF No. 30 at PageID #: 1335. To support this

 objection, Petitioner cites his own arguments, including those in his Traverse (ECF No. 19),

 arguments made during the suppression hearing, and his habeas petition. ECF No. 1. Petitioner

 does not offer any new or neutral support or analysis as justification for his belief that the

 magistrate judge abused his discretion. “The Court is under no obligation to review de novo

 objections that are merely perfunctory or an attempt to have the Court reexamine the same


                                                   5
Case: 5:18-cv-01111-BYP Doc #: 31 Filed: 09/13/21 6 of 8. PageID #: 1405




 (5:18-CV-01111)

 arguments set forth in the original petition.” Roberts v. Warden, Toledo Corr. Inst., No.

 1:08-CV-00113, 2010 WL 2794246, at *7 (S.D. Ohio July 14, 2010). This objection is also

 overruled.

        C. Objection Numbers 4 – 7

        Petitioner raises four objections relating to his ineffective assistance of counsel claims.

 Specifically, Petitioner argues that the magistrate judge abused his discretion and violated clearly

 established Supreme Court precedent,4 statutory authority,5 and made erroneous conclusions

 about the veracity of Petitioner’s claims. ECF No. 30 at PageID#: 1337 – 1344.

        “To prevail on an ineffective assistance of counsel claim, Petitioner must demonstrate (1)

 his attorney on direct appeal made such serious errors that he was not functioning as the ‘counsel’

 guaranteed by the Sixth Amendment of the United States Constitution; and (2) counsel's deficient

 performance prejudiced the defense.” Roberts, 2010 WL 2794246, at *5 (citing Strickland v.

 Washington, 466 U.S. 668, 687 (1984)).6 Petitioner restates both the state court rulings and the

 magistrate judge’s recommendations along with his prior arguments to bolster his position.

 Petitioner does not make an argument that his trial or appellate counsel fell below professional

 standards. Rather, Petitioner offers only arguments that could have been made at the suppression

 hearing and on appeal. See Roberts. 2010 WL 2794246 at *5 (citing Strickland, 466 U.S. at 687)


        4
          Petitioner cites to: (1) Cone v. Bell, 556 U.S. 449, 472 (2009), (2) Wiggins v.
 Smith, 539 U.S. 510, 534 (2003), and (3) Smith v. Robbins, 528 U.S. 259, 289 (2000).
        5
            Petitioner cites to: 28 U.S.C. § 2254(e)(1).
        6
           The same standard applies to ineffective assistance claims against trial and/or
 appellate counsel. See Jackson v. Bradshaw, 681 F.3d 753, 761 (6th Cir. 2012).

                                                    6
Case: 5:18-cv-01111-BYP Doc #: 31 Filed: 09/13/21 7 of 8. PageID #: 1406




 (5:18-CV-01111)

 (“Appellate counsel is not constitutionally ineffective under this prong merely because he declines

 to raise a non-frivolous issue on appeal that was requested by the defendant[.]”). These

 objections are overruled.

        D. Objection Number 8

        Petitioner argues that the magistrate judge abused his discretion by relying on clearly

 erroneous findings of fact when determining that Detective Carney removed a package from the

 conveyor belt. ECF No. 30 at PageID #: 1344. As grounds for this argument, Petitioner

 highlights factual findings from his trial and then makes reference to his ineffective assistance of

 counsel claims, which Petitioner claims were not reviewed on the merits. Petitioner cites to no

 legal authority establishing that the magistrate judge abused his discretion or made clearly

 erroneous findings. Petitioner’s objection is overruled.

        E. Objection Number 9

        Petitioner objects to the magistrate judge’s finding that Ground Six was without merit.7

 ECF No. 30 at PageID #: 1345. To bolster his position, Petitioner recites what is needed to

 establish constructive possession, as well as the state appellate court’s ruling on the issue.

 Petitioner offers nothing more than legal conclusions that a legal error was made. Petitioner’s

 objection is overruled.




        7
           Ground Six states: “The evidence was insufficient as a matter of law to establish
 guilt beyond a reasonable doubt that petitioner actually possessed the UPS parcel.” ECF
 No. 28 at PageID #: 1296, 1315-1320.

                                                    7
Case: 5:18-cv-01111-BYP Doc #: 31 Filed: 09/13/21 8 of 8. PageID #: 1407




 (5:18-CV-01111)

                                           IV. Conclusion

        Petitioner’s Objections (ECF No. 30) are overruled and the Report and Recommendation

 (ECF No. 28) is adopted. Andrew G. Palmer’s Petition for a Writ of Habeas Corpus (ECF No. 1)

 is dismissed. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

 decision could not be taken in good faith, and that there is no basis upon which to issue a

 certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).



        IT IS SO ORDERED.


  September 13, 2021                           /s/ Benita Y. Pearson
 Date                                          Benita Y. Pearson
                                               United States District Judge




                                                  8
